Citation Nr: 0607746	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  01-06 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.   
 
2.  Entitlement to service connection for a heart disorder.   
 
3.  Entitlement to service connection for generalized 
arthritis.   
 
4.  Entitlement to service connection for fibromyalgia.   
 
5.  Entitlement to service connection for residuals of a 
total left hip replacement, claimed as secondary to service-
connected residuals of a bone island of the left hip.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had service in the Army National Guard including 
a period of active duty for training from July 1975 to 
November 1975.  He also had a period of active duty in the 
Army from March 1979 to April 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from multiple RO decisions.  A February 
1993 RO decision determined that new and material evidence 
had not been submitted to reopen claims for service 
connection for a back disability, bilateral knee 
disabilities, and residuals of frostbite of the feet.  An 
increased (compensable) rating for residuals of a bone island 
of the left hip was also denied.  

An August 1997 RO decision denied an increased (compensable) 
rating for herpes progenitalis.  

In a statement received in June 2000, the veteran expressly 
withdrew the issues of whether new and material evidence had 
been submitted to reopen claims for service connection for a 
back disability, bilateral knee disabilities, and residuals 
of frostbite of the feet, as well as the issues of 
entitlement to increased (compensable) ratings for residuals 
of a bone island of the left hip and for herpes progenitalis.  
Therefore, such issues are no longer on appeal.  

A September 2000 RO decision determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hypertension.  Service connection was also 
denied for a heart disorder, generalized arthritis, and for 
fibromyalgia.  

A July 2002 RO decision denied service connection for 
residuals of a total left hip replacement, claimed as 
secondary to service-connected residuals of a bone island of 
the left hip.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for hypertension.  The issues of 
entitlement to service connection for a heart disorder, 
generalized arthritis, fibromyalgia, and residuals of a total 
left hip replacement, claimed as secondary to service-
connected residuals of a bone island of the left hip, are the 
subject of the remand at the end of the decision.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for hypertension in February 1993.  

2.  Evidence since then is cumulative or redundant of 
previously considered evidence, or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The February 1993 RO decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for hypertension.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual was disabled or died 
from a disease or injury incurred in or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24).  

Service connection will be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2004).  

The RO initially denied service connection for hypertension 
in June 1984.  The Board denied an application to reopen the 
claim in March 1991.  In February 1993, the RO again denied 
an application to reopen the claim.  The veteran submitted a 
notice of disagreement in October 1993.  However, the 
February 1993 RO decision was not appealed and is considered 
final.  

The evidence considered at the time of the February 1993 RO 
decision included the veteran's service medical records for 
his July 1975 to November 1975 period of active duty for 
training and his March 1979 to April 1983 period of active 
duty.  

The available service medical records for his period of 
active duty for training from July 1975 to November 1975 show 
no complaints of or treatment for hypertension.  A February 
1975 objective enlistment examination report noted a blood 
pressure reading of 120/78.  A November 1976 objective 
examination report, apparently for National Guard purposes, 
did not include a blood pressure reading.  

The service medical records for his period of active duty 
from March 1979 to April 1983, show treatment for 
hypertension.  An April 1979 treatment entry, approximately 
one-month after the veteran's enlistment, noted that he 
complained of headaches for the past seven years.  The 
veteran reported that he had high blood pressure and that he 
was taking medication that had run out.  The assessment was 
high blood pressure with other problems.  An April 1979 
consultation report noted that the veteran was found to have 
hypertension since earlier that month.  The impression 
included labile hypertension, probably essential.  Subsequent 
treatment entries referred to continuing treatment for 
hypertension.  A November 1979 treatment entry noted that the 
veteran had a history of hypertension for approximately ten 
years and that he was on Dyazide.  A December 1980 treatment 
entry noted that the veteran had been taking blood pressure 
medication for three years.  The March 1983 objective 
examination report included a notation that the veteran had 
hypertension, that he was taking Dyazide, and that it was 
controlled with medication.  

Post-service VA treatment records show treatment for 
hypertension.  A May 1984 VA general medical examination 
report noted that the veteran reported that he had high blood 
pressure for about five years.  He stated that such was found 
in 1978 and that he was not presently taking medication.  The 
diagnoses included hypertension.  

A December 1987 VA hospital summary also related diagnoses 
including hypertension.  September 1989, September 1990, and 
July 1992, VA hospital discharge summaries noted that the 
veteran had a history of hypertension and related diagnoses 
including hypertension.  

The evidence received since the February 1993 RO decision 
includes private and VA treatment records and statements and 
testimony of the veteran.  These records contain evidence of 
treatment for hypertension, including recent treatment for 
such disorder.  

For example, a September 1997 VA treatment entry noted that 
the veteran had hypertension since 1978.  The assessment 
referred to other disorders.  

A March 2003 statement from A. Raju, M.D., indicated that he 
veteran suffered from disorders including hypertension.  A 
January 2005 VA treatment entry related diagnoses including 
hypertension.  

The newly submitted private and VA treatment records with 
additional diagnoses of hypertension are cumulative and 
redundant, and thus not new.  38 C.F.R. § 3.156(a); Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  Simply stated, the 
fact that the veteran currently has hypertension is not in 
dispute, either today or February 1993.  The veteran's 
statements and testimony in this regard are also cumulative 
and redundant.  The initial June 1984 RO decision denied 
service connection for hypertension on the basis that such 
disorder began prior to service with no chronic aggravation 
documented.  The subsequent March 1991 Board decision as well 
as the February 1993 RO decision denied applications to 
reopen the claim on the basis that hypertension existed prior 
to service and was not shown to have been aggravated by 
service.  None of the recently submitted evidence addresses 
the basis of the denial of service connection for 
hypertension.  

Additionally, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Even if some of the additional evidence were considered new, 
it is not material since it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the August 1996 RO decision.  Thus the 
claim for service connection for hypertension may not be 
reopened, and the February 1993 decision remains final.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in September 
2000, a statement of the case in June 2001, correspondence in 
February 2003, correspondence in March 2004, a rating 
decision in July 2004, and a supplemental statement of the 
case in July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

The application to reopen the claim for service connection 
for hypertension is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for a heart disorder, generalized arthritis, 
fibromyalgia, and for residuals of a total hip replacement, 
claimed as secondary to service-connected residuals of a bone 
island of the left hip.  

The veteran's service medical records for his period of 
active duty for training do not show complaints of or 
treatment for heart problems, generalized arthritis, 
fibromyalgia, or for any left hip complaints.  

The service medical records for the veteran's period of 
active duty from March 1979 to April 1983 indicate that he 
was seen in July 1979 with a complaint of chest pain.  It was 
noted that he had a history of chest pain and was taking 
medication for high blood pressure.  The assessment included 
costochondritis.  An October 1979 treatment entry noted that 
the veteran complained of left hip pain.  He reported that he 
was playing basketball and fell.  The assessment was a 
contusion to the left hip.  An X-ray, as to the veteran's 
left hip, showed no significant abnormalities.  Subsequent 
October 1979 entries noted continuing treatment for a 
contusion of the left hip.  A December 1979 consultation 
sheet noted that the veteran fell against his left hip and 
that he had a prior history of hip disease.  An assessment 
was not provided.  A December 1979 X-ray report noted that 
the veteran fell the previous night on his left hip and knee.  
It was noted that he had a prior history of a possible 
dislocation.  The report noted that no significant 
abnormalities were noted.  

An October 1980 entry reported that the veteran complained of 
heart pain.  He was referred for further evaluation.  Another 
October 1980 treatment entry related an assessment of doubt 
angina, probable gastrointestinal or musculoskeletal pain.  A 
report of an electrocardiogram was noted to be within normal 
limits.  A subsequent October 1980 entry related an 
assessment of chest pain, etiology unknown.  A further 
October 1980 entry, on the same day, related an assessment of 
ischemic heart disease.  An additional impression of splenic 
flexure syndrome was also noted.  An October 1980 report of 
an electrocardiogram, at that time, noted that the veteran 
had sinus bradycardia and that there was diffuse ST elevation 
suggestive of early repolarization.  

On a medical history form at the time of the March 1998 
separation examination, the veteran checked that he did not 
have heart trouble and he also checked that he had pain or 
pressure in his chest; arthritis rheumatism, or bursitis; and 
bone, joint, or other deformities.  He further checked other 
disorders such as back and knee problems.  The objective 
March 1983 examination report noted that the veteran 
complained of swollen and painful joints and chest pain.  
There were notations that the veteran's heart, upper 
extremities, lower extremities, and spine and other 
musculoskeletal systems were normal.  

Post service private and VA treatment records show that the 
veteran was treated for disorders including generalized 
arthritis, fibromyalgia, left hip problems, and heart 
problems.  

For example, an August 1984 VA treatment entry, over a year 
after the veteran's separation from service, noted that he 
was seen for knee problems.  The assessment included 
traumatic arthritis.  A March 1994 entry related an 
assessment that included possible fibromyalgia and an October 
1998 entry noted an assessment of fibromyalgia.  

A July 2001 private treatment entry from the Raju Clinic 
noted that the veteran had progressive hip pain and evidence 
of avascular necrosis as a result of a hip dislocation 
fifteen years earlier.  It was noted that because of the 
duration of the symptoms and the fact that his hip was stiff 
and had been unresponsive to conservative measures, they were 
going to proceed with an elective total hip arthroplasty.  A 
July 2001 operation report from the Sumter Regional Hospital 
indicated that the veteran underwent a left total hip 
arthroplasty.  The postoperative diagnosis was post-traumatic 
avascular necrosis, left hip.  

A July 2003 private treatment entry from J. K. Burkus, M.D., 
related an impression that included heart disease.  
Additionally, a September 2005 private attending physician 
statement noted that the veteran had generalized arthritis.  

Although the veteran has been afforded several VA 
examinations, he has not been afforded VA examinations with 
etiological opinions, after a review of the entire claims 
folder, as to his current claims for service connection.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes providing 
him with VA examinations with etiological opinions.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed heart disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current heart disorders.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any 
diagnosed heart disorders, including any 
relationship with the veteran's period of 
active duty for training from July 1975 to 
November 1975 and his period of active 
duty from March 1979 to April 1983.  

2.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his generalized arthritis, 
fibromyalgia, and residuals of a total 
left hip replacement (claimed as secondary 
to service-connected residuals of a bone 
island of the left hip).  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
specifically indicate if the veteran has 
fibromyalgia and/or a generalized 
arthritis condition.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any diagnosed fibromyalgia, generalized 
arthritis condition, and current left hip 
disability (to include residuals of a left 
total hip replacement), including any 
relationship with the veteran's period of 
active duty for training from July 1975 to 
November 1975 and his period of active 
duty from March 1979 to April 1983.  The 
examiner should also specifically opine as 
to whether any diagnosed residuals of a 
total left hip replacement were caused by 
or permanently worsened by the veteran's 
service-connected residuals of a bone 
island of the left hip, and should provide 
the medical rationale for that opinion.  

3.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a heart disorder, 
generalized arthritis, fibromyalgia, and 
for residuals of a left total hip 
replacement, claimed as secondary to 
service-connected residuals of a bone 
island of the left hip.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



______________________________________________
David P. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


